Case 20-43914-mxm13 Doc 44 Filed 03/02/21                    Entered 03/02/21 13:59:43          Page 1 of 6



J. Ward Holliday & Associates, P.C.
J. Ward Holliday (Bar No. 09876700)
Counsel for Advancial Federal Credit Union
501 Elm Street, Suite 200, LB13
Dallas, Texas 75202
Phone: (214)747-2727
Fax: (214)593-3180

                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION
IN RE:                                               §
                                                     §            CASE NO. 20-43914-MXM
Carroll James LeBouef, III                           §
and Challis Lee LeBouef                              §
       Debtors                                       §
                                                     §
Advancial Federal Credit Union                       §            CHAPTER NO. 13
Its assignees and/or successors in interest          §
         Movant                                      §
                                                     §
VS.                                                  §
                                                     §            Hearing Date: March 25, 2021
Carroll James LeBouef, III                           §            Hearing Time: 9:30 A.M.
and Challis Lee LeBouef                              §
Pam Bassel, Trustee                                  §
        Defendants                                   §

                           MOTION FOR RELIEF FROM THE AUTOMATIC STAY

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          Advancial Federal Credit Union ("Movant"), its successors and/or assigns, files this Motion for

Relief from the Automatic Stay ("Motion"), and in support thereof, would respectfully show:

          1.         On December 31, 2020 ("Petition Date"), Carroll James LeBouef, III and Challis Lee

LeBouef ("Debtors") filed a voluntary petition under Chapter 13 of the Bankruptcy Code.

          2.         This Court has jurisdiction of the Motion by virtue of 11 U.S.C. §§105, 361 and 362 and

28 U.S.C. §§157 and 1334.

          3.         Movant is the owner and holder of a Retail Installment Sale Contract pursuant to which

Movant financed for Debtors the purchase of a 2014 Ford F250 Super Duty Crew Cab XLT - VIN:

1FT7W2BT2EEA78158 ("Truck"). Neither Debtor nor the dealership applied for the Certificate of Title




1 of 6
Case 20-43914-mxm13 Doc 44 Filed 03/02/21                   Entered 03/02/21 13:59:43            Page 2 of 6



showing Claimant as lien holder of the Truck. Instead, Debtor sold the Truck to a third party and kept the

loan proceeds.

         4.      By virtue of the above, Movant is the holder of a claim against Debtors in the amount of

$48,764.49 (including fees and costs) as of the Petition Date.

         5.      Movant filed suit against Debtor and the dealership and obtained a Default Judgment in

the amount of $44,372.92 which has been recorded by an Abstract of Judgment filed in Denton County,

Texas. A true and correct copy of the Abstract of Judgment indicating Claimant’s lien Debtors’ real

property located in Denton County, Texas.

         6.      Movant seeks relief from the automatic stay relating to real property located at 2129

Shoreline Drive, Flower Mound, Texas [Doc, No. 29] and 2171 Shoreline Drive, Flower Mound, Texas

[Doc. No. 31] (collectively, "Real Properties") to allow Movant to foreclose upon the Real Properties. A

Proof of Claim has not been filed by the primary lien holder indicating the amount owed and thus the

potential for equity in the Real Properties.

         7.      Movant alleges that the automatic stay should be lifted pursuant to 11 U.S.C. §362(d)(1)

in that Movant lacks adequate protection of its interest in the Real Properties as evidenced by:

                 (a)        Debtor’s failure to provide to pay Movant’s claim for amounts due under the
                            Default Judgment;
                 (b)        Movant’s lien on the Real Properties is in jeopardy of being stripped in a
                            potential foreclosure by the primary lien holder; and
                 (c)        Debtor’s failure to show that the Collateral is properly insured.

         8.      Alternatively, Movant alleges that the automatic stay should be lifted pursuant to 11

U.S.C. §362(d)(2) in that Debtors have no equity in the Real Properties and they are not necessary for an

effective reorganization.

         WHEREFORE, PREMISES CONSIDERED, Movant respectfully prays that, upon final hearing

of this Motion, (1) the automatic stay will be terminated to permit Movant to seek its statutory and other

available remedies; (2) Movant be permitted to obtain possession of the Real Properties to the exclusion

of Debtors; and (3) Movant be granted such other and further relief, at law or in equity, as is just.




2 of 6
Case 20-43914-mxm13 Doc 44 Filed 03/02/21   Entered 03/02/21 13:59:43   Page 3 of 6



Respectfully submitted,

J. Ward Holliday & Associates, P.C.

/s/ J. Ward Holliday
J. Ward Holliday (Bar No. 09876700)
501 Elm Street, Suite 200, LB13
Dallas, Texas 75202
(214)747-2727
(214)593-3180 fax
Attorneys for Movant




3 of 6
Case 20-43914-mxm13 Doc 44 Filed 03/02/21                 Entered 03/02/21 13:59:43           Page 4 of 6




                                                NOTICE

PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS REQUIRED
TO THIS MOTION, OR THE ALLEGATIONS TO THIS MOTION MAY BE DEEMED
ADMITTED, AND AN ORDER GRANTING THE RELIEF SOUGHT MAY BE ENTERED
BY DEFAULT.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF THE U.S.
BANKRUPTCY COURT AT U.S. COURTHOUSE, 501 W. 10 TH STREET, FORT WORTH,
TEXAS 76102, BEFORE THE CLOSE OF BUSINESS ON MARCH 16, 2021 WHICH IS AT
LEAST 14 DAYS FROM THE DATE HEREOF. A COPY SHALL BE SERVED UPON
COUNSEL FOR THE MOVING PARTY AND ANY TRUSTEE OR EXAMINER
APPOINTED IN THE CASE. ANY RESPONSE SHALL INCLUDE A DETAILED AND
COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE "ADEQUATELY
PROTECTED" IF THE AUTOMATIC STAY IS TO BE CONTINUED.


                                 CERTIFICATE OF CONFERENCE


         I hereby certify that on the 19th day of February, 2021, in a good faith effort to negotiate a
settlement of the dispute, I contacted [x], attempted to contact [ ] Debtors' attorney who did oppose [x],
did not oppose [ ], could not be reached [ ], failed to respond by the same time on the second business day
[ ], or would not commit [ ] to this Motion for Relief from the Automatic Stay.


                                                    /s/ J. Ward Holliday
                                                    J. Ward Holliday




4 of 6
Case 20-43914-mxm13 Doc 44 Filed 03/02/21                  Entered 03/02/21 13:59:43           Page 5 of 6




                                    CERTIFICATE OF SERVICE


         I, the undersigned, do hereby certify that a true and correct copy of the above and foregoing was

served upon the parties listed below by First Class U.S. Mail, postage prepaid, or by electronic filing

notification, on this the 2nd day of March, 2021.



  Debtors’ Attorney                                    Trustee
  Marcus B. Leinart                                    Pam Bassel
  10670 N. Central Expressway                          7001 Blvd. 26
  Suite 320                                            Suite 150
  Dallas, Texas 75231                                  North Richland Hills, Texas 76180

  Debtors                                              U.S. Trustee
  Carroll James LeBouef, III                           Office of the U.S. Trustee
  and Challis Lee LeBouef                              1100 Commerce Street
  2130 Shoreline Drive                                 Room 976
  Flower Mound, Texas 75022                            Dallas, Texas 75242-1496



                                                       /s/ J. Ward Holliday
                                                       J. Ward Holliday




5 of 6
Case 20-43914-mxm13 Doc 44 Filed 03/02/21                  Entered 03/02/21 13:59:43          Page 6 of 6




J. Ward Holliday & Associates, P.C.
J. Ward Holliday (Bar No. 09876700)
Counsel for Advancial Federal Credit Union
501 Elm Street, Suite 200, LB13
Dallas, Texas 75202
Phone: (214)747-2727
Fax: (214)593-3180


                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION
In Re:                                                 CASE NO. 20-43914-MXM

Carroll James LeBouef, III                             CHAPTER NO. 13
and Challis Lee LeBouef


                       SUMMARY OF EXHIBITS AND CERTIFICATE OF SERVICE

          The following exhibits in reference to the Motion for Relief from Stay filed by Advancial Federal

Credit Union are available upon request:


     1.        Retail Installment Sale Contract & Security Agreement dated January 6, 2016 between
               Debtors and Advancial Federal Credit Union.




                                                                  Respectfully submitted

                                                                  /s/ J. Ward Holliday
                                                                  ATTORNEY FOR
                                                                  Advancial Federal Credit Union



Copy of the above served this
2nd day of March, 2021 on:

Debtors: Carroll James LeBouef III and Challis Lee LeBouef
Trustee: Pam Bassel




6 of 6
